IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


HAROLD PENNINGTON AND NANCY          : No. 59 EAL 2017
PENNINGTON                           :
                                     :
                                     : Petition for Allowance of Appeal from
          v.                         : the Order of the Superior Court
                                     :
                                     :
UNITED STATES STEEL                  :
CORPORATION, CRC INDUSTRIES,         :
INC., SUNOCO, INC. (R&M) F/K/A SUN   :
COMPANY INC., GENUINE PARTS          :
COMPANY D/B/A NAPA, BERRYMAN         :
PRODUCTS, INC., SAFETY-KLEEN         :
SYSTEMS, INC., SHELL OIL COMPANY,    :
UNIVAR USA, INC., F/K/A              :
CHEMCENTRAL CORP., AND VAN           :
WATERS RODGERS, INC., ASHLAND,       :
INC., EXXON MOBIL CORPORATION,       :
RADIATOR SPECIALTY COMPANY,          :
HUNT OIL COMPANY, HUNT REFINING      :
COMPANY, CHEVRON USA, INC.,          :
INDIVIDUALLY AND AS SUCCESSOR-       :
IN-INTEREST TO GULF OIL COMPANY,     :
UNION OIL COMPANY OF CALIFORNIA      :
D/B/A UNOCAL, INDIVIDUALLY AND AS    :
SUCCESSOR IN INTEREST TO             :
AMERICAN MINERAL SPIRITS             :
COMPANY, FORD MOTOR COMPANY,         :
3M COMPANY                           :
                                     :
                                     :
PETITION OF: HUNT REFINING           :
COMPANY                              :
                                       ORDER



PER CURIAM

     AND NOW, this 1st day of August, 2017, the Petition for Allowance of Appeal is

DENIED.

     It is further ordered that the Application for Stay is DENIED.




                                  [59 EAL 2017] - 2